DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "an upper threshold" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Line 5 recited an upper threshold as well. It is unclear if these are the same thresholds or different.
Claims 2-8 inherit the same from claim 1.
Claim 9 recites the limitation "an upper threshold" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Line 5 recited an upper threshold as well. It is unclear if these are the same thresholds or different.
Claims 10-16 inherit the same from claim 9.
Claim 18 recites the limitation "an upper threshold" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recited an upper threshold as well. It is unclear if these are the same thresholds or different.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,534,388. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1; US 10,534,388 claims a driver circuit (col. 7 lines , comprising: a temperature sensor (col. 7, line 44) configured to generate a first voltage representative of current operating temperature of the driver circuit (col. 7 lines 44-46); an amplifier configured to compare the first voltage to a second voltage representative of an upper threshold operating temperature (col. 7 lines 47-49), and to generate a control signal based upon the comparison (col. 7 lines 49-50); and a variable current source configured to generate a load current as a function of the control signal (col. 7 lines 51-52); wherein the amplifier generates the control signal so as to cause the variable current source to generate the load current as having a magnitude equal to an upper threshold when the first voltage is less than the second voltage (col. 7 lines 53-57).
Claims 2-5; col. 7 lines 58-65 and claims 16-17. 
Claim 6; col. 7 lines 66-67.
Claim 7; col. 8 lines 1-4.
Claim 8; col. 8 lines 5-6.
Claim 9; US 10,534,388 claims a driver circuit, comprising: a temperature sensing circuit (col. 8 line 8) configured to generate a first voltage representative of current operating temperature of the driver circuit (col. 8 lines 8-10); a voltage 
Claims 10-13; claims 5, 8 and 12 of US 10,534,388.
Claims 14-15; claims 6 and 7 of US 10,534,388.
Claim 16; claim 8 of US 10,534,388.
Claims 17-19; US 10,534,388 claims a method of generating a load current for driving a load (col. 9 line 16), the method comprising: generating a first voltage representative of a current operating temperature (col. 9 lines 18-19); comparing the first voltage to a second voltage representative of an upper threshold operating temperature (col. 10 lines 1-2); and generating the load current having a magnitude depending upon a relationship between the first voltage and the second voltage (col. 10 lines 6-8).
Claims 20 and 21; claims  16-17 of US 10,534,388.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6, 9-13 and 15-21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Long et al. (US 2005/0046278).
Claims 1-3, 5 and 6; Long et al. disclose a driver circuit, comprising: a temperature sensor (QHot, Rs) configured to generate a first voltage (across Rs) representative of current operating temperature of the driver circuit; an amplifier (30) configured to compare the first voltage to a second voltage representative (VR) of an upper threshold operating temperature, and to generate a control signal based upon the comparison; and a variable current source (18, 22) configured to generate a load (26) current as a function of the control signal; wherein the amplifier generates the control signal so as to cause the variable current source to generate the load current as having a magnitude equal to the upper threshold (Vr) when the first voltage is less than the second voltage.
Claim 4; [0019].
Claims 9-13, 15 and 16; Long et al. disclose a driver circuit, comprising: a temperature sensing circuit (QHot, Rs ) configured to generate a first voltage representative of current operating temperature of the driver circuit; a voltage controlled current source (30) configured to compare the first voltage to a second 
Claim 17-21; Long et al. disclose a method of generating a load current (IC) for driving a load (26), the method comprising: generating a first voltage representative of a current operating temperature (e.g. Rs); comparing (30) the first voltage to a second voltage (VR) representative of an upper threshold operating temperature; and generating the load current (IC) having a magnitude depending upon a relationship between the first voltage and the second voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0085697 Kesler et al. disclose a thermal overload protection circuit; US 5,182,578 Goepel et al. disclose a heating device circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571) 272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/Primary Examiner, Art Unit 2896                          2/12/2021